In an action to reform and to specifically enforce a separation agreement and *627for other relief, in which judgment was entered against the defendant divorced husband, the latter appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County, entered December 13, 1965, as inter alia adjudged him in contempt of court and fined him $250 by reason of his failure to furnish an account of income and expenses pertaining to certain premises as required by a prior order of the court. Order insofar as appealed from, reversed, without costs, and motion to adjudge defendant in contempt denied. Under the unusual circumstances disclosed by this record, it is our opinion that it was an improvident exercise of discretion to grant the motion to adjudge defendant in contempt. Beldock, P. J., Ughetta, Brennan, Hopkins and Benjamin, JJ., concur.